Pee Cueiam.
The only question of merit raised by these appeals relates to the suspension of appellant’s driver’s license. Under Section 4507.16, Revised Code, relating to the suspension or revocation of drivers’ licenses, a driver’s license may be revoked or it may be suspended for a maximum of three years for driving while intoxicated. The suspension for reckless operation falls under Section 4507.-34, Revised Code, which provides for a maximum one-year suspension. There is no provision for suspension for conviction while driving under suspension (Sections 4507.38 and 4507.99, Revised Code). Thus, the only offense of which appellant was convicted under which a three-year suspension could be imposed was for driving while intoxicated. Although the trial judge could have revoked appellant’s driver’s rights for driving while intoxicated, the maximum suspension that could be imposed for all three convictions was four years.
The motions to certify the record are allowed, the judgments of the Court of Appeals are affirmed, with the exception of those parts of the judgments as to license suspensions. The judgments of the Court of Appeals, with respect to license suspensions, are reversed and the causes are remanded to the Municipal Court for a reconsideration of the suspension or revocation of appellant’s driver’s license.

Judgments affirmed in part and reversed in part.

Taet, C. J., Zimmerman, Matthias, 0’Neill, Herbert, Schneider and Brown, JJ., concur.